Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to the Amended and Restated Credit Agreement, is dated as
of October 30, 2018 (this “Amendment”), is among Regional Management
Receivables, LLC, a Delaware limited liability company, as borrower (the
“Borrower”), Regional Management Corp., a Delaware corporation, as servicer (the
“Servicer”), Wells Fargo Bank, National Association (“Wells Fargo Bank”), as the
sole lender, and Wells Fargo Securities, LLC, as administrative agent for the
Lenders (the “Administrative Agent”), and relates to the Amended and Restated
Credit Agreement, dated as of November 21, 2017, among the Borrower, the
Servicer, the Lender, the Administrative Agent and Wells Fargo Bank, as account
bank (in such capacity, the “Account Bank”), collateral custodian (in such
capacity, the “Collateral Custodian”) and backup servicer (in such capacity, the
“Backup Servicer”), as amended by Amendment No. 1 dated as of February 20, 2018
(collectively, the “Original Credit Agreement” and, as amended by this
Amendment, the “Credit Agreement”),.

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the Original Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 15.01 of the Original Credit Agreement, no
amendment, waiver or other modification of any provision of the Original Credit
Agreement shall be effective without the written agreement of the Borrower and
the Administrative Agent and the consent of the Required Lenders; provided,
however, that no such amendment, waiver or other modification shall, without the
written consent of all Lenders, amend certain definitions and provisions in the
Original Credit Agreement;

WHEREAS, Wells Fargo Bank, as the sole Lender, constitutes all Lenders and
consents to this Amendment; and

WHEREAS, the parties hereto desire to amend the Original Credit Agreement on the
terms and in the manner set forth herein.

NOW, THEREFORE, in reliance upon the foregoing facts and in consideration of the
mutual agreements of the parties hereto, the parties hereby agree as follows:

Section 1.01. Amendment. Effective as of the date hereof, and subject to the
satisfaction of the conditions precedent set forth in Section 1.03 hereof, the
Original Credit Agreement is hereby amended as follows:

(a)    Clause (ii) in the definition of “Level I Effective Date Receivables
Trigger Event” appearing in Section 1.01 of the Original Credit Agreement is
hereby deleted and replaced with the following:

(ii) with respect to (A) the September 2018 Collection Period, the application
of the Extension Ratio is hereby waived, (B) the October 2018 Collection Period,
the one-month Extension Ratio exceeds 7.25%, (C) the November 2018 Collection
Period, the



--------------------------------------------------------------------------------

two-month average Extension Ratio for such Collection Period and the preceding
Collection Period exceeds 6.25%, and (D) all Collection Periods occurring after
the November 2018 Collection Period, the three-month average Extension Ratio for
such Collection Period and the two preceding Collection Periods exceeds 5.00%;
or

(b)    Clause (ii) in the definition of “Level I Initial Receivables Trigger
Event” appearing in Section 1.01 of the Original Credit Agreement is hereby
deleted and replaced with the following means.

(ii) with respect to (A) the October 2018 Collection Period, the one-month
Extension Ratio exceeds 7.25%, (B) the November 2018 Collection Period, the
two-month average Extension Ratio for such Collection Period and the preceding
Collection Period exceeds 6.25%, and (C) all Collection Periods occurring after
the November 2018 Collection Period, the three-month average Extension Ratio for
such Collection Period and the two preceding Collection Periods exceeds 5.00%;
or

(c)    Clause (ii) in the definition of “Level II Effective Date Receivables
Trigger Event” appearing in Section 1.01 of the Original Credit Agreement is
hereby deleted and replaced with the following:

(ii) with respect to (A) the September 2018 Collection Period, the application
of the Extension Ratio is hereby waived, (B) the October 2018 Collection Period,
the one-month Extension Ratio exceeds 7.75%, (C) the November 2018 Collection
Period, the two-month average Extension Ratio for such Collection Period and the
preceding Collection Period exceeds 6.75%, and (D) all Collection Periods
occurring after the November 2018 Collection Period, the three-month average
Extension Ratio for such Collection Period and the two preceding Collection
Periods exceeds 6.00%; or

(d)    The definition of “Level II Initial Receivables Trigger Event” appearing
in Section 1.01 of the Original Credit Agreement is hereby deleted and replaced
with the following:

(ii) with respect to (A) the October 2018 Collection Period, the one-month
Extension Ratio exceeds 7.75%, (B) the November 2018 Collection Period, the
two-month average Extension Ratio for such Collection Period and the preceding
Collection Period exceeds 6.75%, and (C) all Collection Periods occurring after
the November 2018 Collection Period, the three-month average Extension Ratio for
such Collection Period and the two preceding Collection Periods exceeds 6.00%;
or

Section 1.02. Representation and Warranties.

(a)    Each of the Borrower and the Servicer, by executing this Amendment,
hereby represents and warrants to the other parties hereto as of the date hereof
that (i) each of its representations and warranties set forth in the Original
Credit Agreement is true and correct in all material respects as if made on the
date hereof (except to the extent any such representation and warranty expressly
refers to an earlier date) and (ii) no Termination Event, Unmatured Termination
Event or Servicer Termination Event has occurred and is continuing.



--------------------------------------------------------------------------------

(b)    Each of the Borrower and the Servicer, by executing this Amendment,
hereby represents and warrants to the other parties hereto as of the date hereof
that (i) the individual executing this Amendment on behalf of such party is duly
authorized to do so, (ii) such party has full right and authority to enter into
this Amendment and to consummate the transactions described in this Amendment
and (iii) each of this Amendment, the Original Credit Agreement and the Credit
Agreement constitutes the valid and legally binding obligation of such party,
enforceable against such party in accordance with its terms.

(c)    Each of the Borrower and the Servicer hereby represents and certifies
that this Amendment does not amend, modify or otherwise affect the rights or
duties of the Account Bank, the Collateral Custodian or the Backup Servicer.

(d)    Each of the Borrower and the Servicer, by executing this Amendment,
hereby represents and warrants to the other parties hereto as of the date hereof
that this Amendment does not amend, modify or otherwise affect the rights or
duties of the Account Bank, the Backup Servicer or the Collateral Custodian
under the Original Credit Agreement.

Section 1.03. Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof, immediately upon (a) receipt by each of the parties
hereto of an executed counterpart of this Amendment and (b) receipt of such
other documents, certificates and opinions as the Lender or the Administrative
Agent may reasonably request.

Section 1.04. Full Force and Effect. Except as hereby modified pursuant to this
Amendment, the Original Credit Agreement shall continue in full force and
effect. Each of the parties hereto, acknowledge and agree that the Amendments
set forth in Section 1.01 hereof, shall have no retroactive effect on the terms
set forth in the Original Credit Agreement.

Section 1.05. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN § 5-1401 AND § 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, LOCATED IN THE
BOROUGH OF MANHATTAN AND THE FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

Section 1.06. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL



--------------------------------------------------------------------------------

TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

Section 1.07. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Amendment. By execution of this Amendment, the Lender
acknowledges and consents to this Amendment pursuant to Section 15.01 of the
Original Credit Agreement.

Section 1.08. Delivery to the Account Bank, Collateral Custodian and Backup
Servicer. The Borrower shall promptly provide an executed copy of this Amendment
to the Account Bank, the Collateral Custodian and the Backup Servicer.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

THE BORROWER:     REGIONAL MANAGEMENT RECEIVABLES, LLC     By:  

/s/ Donald E. Thomas

    Name:   Donald E. Thomas
    Title:   EVP and Chief Financial Officer THE SERVICER:     REGIONAL
MANAGEMENT CORP.     By:  

/s/ Donald E. Thomas

    Name:   Donald E. Thomas     Title:   EVP and Chief Financial Officer THE
ADMINISTRATIVE AGENT:     WELLS FARGO SECURITIES, LLC     By:  

/s/ Brian Grushkin

    Name:   Brian Grushkin     Title:   Director LENDER:     WELLS FARGO BANK,
NATIONAL ASSOCIATION     By:  

/s/ Brian Grushkin

    Name:   Brian Grushkin     Title:   Director

 

Amendment No. 2 to

A&R Credit Agreement